DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (2011/0050657) in further view of Minami (2012/0146886).
Regarding Claim 1:  Yamada teaches an electronic device, comprising: a flexible display (19) mounted to a support (58), wherein the flexible display has a first portion with a first set of pixels (front portion of 19 in fig. 6c) and a second portion with a second set of pixels (bottom portion of 19 in fig. 6c), and wherein the second portion bends behind the first portion (fig. 6c) and is enclosed within the housing, but lacks a specific teaching of a housing, or the flexible display mounted to the housing and enclosed in the housing.
Minami teaches a housing (figs. 20-24g) and a flexible display (70) mounted to the housing and enclosed in the housing (figs. 20-24g).
It would have been obvious the one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the apparatus of Yamada by having a housing, or the flexible display mounted to the housing and enclosed in the housing as disclosed by Minami in order to allow the apparatus to function as intended and allow the user the variable functionality of the actual display wherein a display requires a housing to function as intended. 
Regarding Claim 2: Yamada teaches further comprising a metal support structure (58) configured to support the flexible display (fig. 6c).
Regarding Claim 3: Yamada lacks a specific teaching of the metal support structure comprises a rounded edge and wherein the flexible display conforms to the rounded edge.
Minami teaches a metal support (70A, 70B, 70C) wherein the metal support structure comprises a rounded edge (fig. 2b) and wherein the flexible display conforms to the rounded edge (fig. 2b).
It would have been obvious the one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the apparatus of Yamada by having the metal support structure comprises a rounded edge and wherein the flexible display conforms to the rounded edge as disclosed by Minami in order to allow for a better connection between the support portion and the display resulting in a seamless connection between the elements which in turn would decrease the chances of damage to the components of the apparatus. 
Regarding Claim 4: Yamada lacks a specific teaching of the housing comprises a rear housing wall and wherein the second portion of the flexible display is interposed between the rear housing wall and the metal support structure.
Minami teaches the housing comprises a rear housing wall (figs. 20-24g wherein the all have front and rear walls) and wherein the second portion of the flexible display is interposed between the rear housing wall and the metal support structure (as per the construction shown in fig. 2b).
It would have been obvious the one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the apparatus of Yamada by having the housing comprises a rear housing wall and wherein the second portion of the flexible display is interposed between the rear housing wall and the metal support structure as disclosed by Minami in order to allow for a better connection between the display and the housing resulting in a seamless connection between the elements which in turn would decrease the chances of damage to the components of the apparatus.
Regarding Claim 5: Yamada teaches adhesive (60, 61) that attaches the flexible display to the metal support structure (fig. 6c).
Regarding Claim 6: Yamada lacks a specific teaching of the metal support structure is fixed to the housing.
Minami teaches the metal support structure is fixed to the housing (figs. 20-24g wherein the structure as per fig. 2b is being used in the devices shown).
It would have been obvious the one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the apparatus of Yamada by having the metal support structure is fixed to the housing as disclosed by Minami in order to allow for a better connection between the display and the housing resulting in a seamless connection between the elements which in turn would decrease the chances of damage to the components of the apparatus.
Regarding Claim 7: Yamada teaches wherein the first and second sets of pixels comprise organic light-emitting diode pixels (paragraph [0040]).
Regarding Claim 8: Yamada teaches a display cover layer (1 and 16), wherein the first set of pixels displays images through the display cover layer (fig. 6c), but lacks a specific teaching of the display cover layer being mounted to the housing.
Minami teaches a display cover (101, 103) wherein the display cover layer being mounted to the housing (figs. 20-24g wherein the structure as per fig. 2b is being used in the devices shown).
It would have been obvious the one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the apparatus of Yamada by having the display cover layer being mounted to the housing as disclosed by Minami in order to allow for a better connection between the display and the housing resulting in a seamless connection between the elements which in turn would decrease the chances of damage to the components of the apparatus.
Regarding Claim 9: Yamada teaches the display cover layer comprises glass (paragraph [0081] and [0088]).
Regarding Claim 10: Yamada teaches wherein the display cover layer is at least partially curved (fig. 6c).
Regarding Claim 11: Yamada teaches an electronic device having front and rear faces (figs. 6a-6c), comprising: a transparent display cover layer (1 and 16); and a display (19) having a first set of pixels (front portion in fig. 6c) that displays images through the transparent display cover layer (fig. 6c) and a second set of pixels (back portion in fig. 6c), but lacks a specific teaching of a housing having a rear housing wall on the rear face; the display cover layer being mounted to the housing on the front face, or the second set of pixels being covered by the rear housing wall.
Minami teaches a housing (figs. 20-24g) having a rear housing wall on the rear face (figs. 20-24g); the display cover layer (101, 103) being mounted to the housing on the front face (figs. 20-24g), or the second set of pixels being covered by the rear housing wall (figs. 20-24g, wherein the configuration of fig. 2b is being applied to the devices).
It would have been obvious the one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the apparatus of Yamada by having a housing having a rear housing wall on the rear face; the display cover layer being mounted to the housing on the front face, or the second set of pixels being covered by the rear housing wall as disclosed by Minami in order to allow the apparatus to function as intended and allow the user the variable functionality of the actual display wherein a display requires a housing to function as intended.
Regarding Claim 12: Yamada teaches the transparent display cover layer comprises glass (paragraph [0081] and [0088]) and has a curved portion (fig. 6c).
Regarding Claim 13: Yamada teaches the second set of pixels overlaps the first set of pixels (fig. 6c).
Regarding Claim 14: Yamada teaches further comprising a metal support structure (58) having an edge (fig. 6c), wherein the display wraps around the edge (fig. 6c), but lacks a specific teaching of the edge being rounded.
Minami teaches a metal support structure (70a, 70b, 70c) having a rounded edge wherein the flexible display wraps around the rounded edge (fig. 2b).
It would have been obvious the one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the apparatus of Yamada by having a metal support structure having a rounded edge wherein the flexible display wraps around the rounded edge as disclosed by Minami in order to allow for a better connection between the display and the housing resulting in a seamless connection between the elements which in turn would decrease the chances of damage to the components of the apparatus.
Regarding Claim 15: Yamada teaches further comprising adhesive (60, 61) that attaches the display to the metal support structure (fig. 6c).
Regarding Claim 16: Yamada teaches an electronic device having first and second opposing surfaces (figs. 6a-6c), comprising: a flexible display (19) having first (front portion of display) and second (back portion of display) overlapping portions joined by a bent portion (side portion of display, with structure shown in fig. 6c), wherein the flexible display comprises an array of pixels extending across the first and second overlapping portions and the bent portion (figs. 6a-6c); and a transparent cover layer (1, 16) through which the pixels on the first portion of the flexible display present images (paragraphs [0081], and [0088]), but lacks a specific teaching of a housing, the flexible display being mounted to the housing, and wherein the second portion and the bent portion are enclosed within the housing.
Minami teaches a housing (figs. 20-24g), the flexible display (fig. 2b) being mounted to the housing (figs. 20-24g, wherein the display configuration is being used in the apparatuses shown), and wherein the second portion and the bent portion are enclosed within the housing (figs. 20-24g, wherein the display configuration is being used in the apparatuses shown).
It would have been obvious the one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the apparatus of Yamada by having a housing, the flexible display being mounted to the housing, and wherein the second portion and the bent portion are enclosed within the housing as disclosed by Minami in order to allow the apparatus to function as intended and allow the user the variable functionality of the actual display wherein a display requires a housing to function as intended.
Regarding Claim 17: Yamada lacks a specific teaching of the housing comprises a rear housing wall and curved sidewalls.
Minami teaches the housing comprises a rear housing wall and curved sidewalls (curved wall and rear housing walls shown in figs. 20-24g).
It would have been obvious the one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the apparatus of Yamada by having the housing comprises a rear housing wall and curved sidewalls as disclosed by Minami in order to allow the apparatus to function as intended and allow the user the variable functionality of the actual display wherein a display requires a housing to function as intended.
Regarding Claim 18: Yamada teaches the transparent cover layer has a curved edge (fig. 6c), but lacks a teaching of the cover layer being mounted to a respective one of the curved sidewalls.
Minami teaches the cover layer being mounted to a respective one of the curved sidewalls (figs. 20-24g, wherein the display configuration is being used in the apparatuses shown).
It would have been obvious the one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the apparatus of Yamada by having the cover layer being mounted to a respective one of the curved sidewalls as disclosed by Minami in order to allow the apparatus to function as intended and allow the user the variable functionality of the actual display wherein a display requires a housing to function as intended.
Regarding Claim 19: Yamada teaches the array of pixels is configured to display images through the curved edge (paragraph [0081] and [0088]).
Regarding Claim 20: Yamada teaches further comprising a metal support structure (58) having an edge (fig. 6c), wherein the flexible display wraps around the edge (fig. 6c), but lacks a specific teaching of the edge being rounded.
Minami teaches a metal support structure (70a, 70b, 70c) having a rounded edge wherein the flexible display wraps around the rounded edge (fig. 2b).
It would have been obvious the one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the apparatus of Yamada by having a metal support structure having a rounded edge wherein the flexible display wraps around the rounded edge as disclosed by Minami in order to allow for a better connection between the display and the housing resulting in a seamless connection between the elements which in turn would decrease the chances of damage to the components of the apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841